Petitioner, Carl L. Janaway, has filed his petition for habeas corpus, seeking his release from the State Penitentiary at McAlester, where he is confined by reason of a judgment and sentence of the district court of Sequoyah county, Okla.
The question involved in this matter has this day been passed upon in the case of Carl Janaway v. State of Oklahoma, No. A-10715, 83 Okla. Cr. 74, 173 P.2d 222, and, therefore, it becomes unnecessary to decide the issue here presented.
For the reasons above stated, the petition for habeas corpus is denied.
JONES, P. J., concurs. DOYLE, J., not participating.